Citation Nr: 0830988	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-37 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of head injury with headaches, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected residuals of 
head/neck trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the veteran 
experiences dementia as a result of his in-service motor 
vehicle accident.

2.  The evidence does not demonstrate that the veteran 
experiences prostrating headaches more than twice a month as 
a result of his in-service motor vehicle accident.

CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected residuals of head injury 
with headaches have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8045 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43. 

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The RO provided notice to the veteran 
in correspondences dated in June 2003 and March 2006.  In the 
June 2003 correspondence, the RO advised the veteran of VA's 
duties under the VCAA and of the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

In the June 2003 notice, the RO also informed the veteran 
what the evidence needed to show to establish entitlement to 
an increased rating for his service-connected head injury 
with headaches.  Specifically, the RO advised the veteran 
that to establish entitlement to an increased rating, the 
evidence needed to show that the service-connected disability 
had gotten worse.  The RO explained that this may be shown by 
medical or other evidence showing he had an increase in 
persistent or recurrent symptoms of disability.  The RO 
explained that the veteran may submit his own statements or 
statements from other people describing the disability and 
its symptoms.  The RO also explained that an increase in 
severity may be shown by statements from doctors and the 
results of any laboratory tests or x-rays.  

In the March 2006 notice, the RO informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  In regards to assigning a disability rating, the 
RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.  The Board finds that through both the 
June 2003 and March 2006 correspondence, the RO has satisfied 
the notice requirements for increased ratings claims, 
including as identified by the Court in Vazquez-Flores v. 
Peake 22 Vet. App. 37 (2008).  

The Board also finds that the veteran has demonstrated actual 
knowledge of the criteria necessary to establish a higher 
rating for his service-connected residuals of head injury 
with headaches.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  Notice 
defects have no prejudice on a claimant when the claimant 
demonstrates actual knowledge of the applicable legal 
criteria.  See Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008).  

The veteran has responded to the VCAA notices with numerous 
correspondences in which he described the severity of his 
headaches as a residual of in-service head injury.  For 
example, in a statement received in December 2006, the 
veteran described how his headache episodes were accompanied 
by nausea, dizziness, blurred vision, poor sleep, and 
fatigue.  As explained more fully below, these symptoms are 
relevant for assigning a rating under the Diagnostic Code 
presently assigned for the veteran's residuals of head 
trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  
The veteran also described how at least twice a week he had 
to stop what he was doing and how his episodes affected his 
behavior and ability to drive.  In another statement, dated 
in September 2006, the veteran requested that the severity of 
his disability be considered under rating codes not currently 
assigned.  The veteran also explained that he was a Veterans 
Service Officer, which would indicate he has knowledge in the 
area of disability ratings.  Based on this evidence, the 
Board finds that the veteran had actual knowledge of the 
evidence necessary to establish a higher rating for his 
service-connected residuals of head injury with headaches and 
that no further duty to notify exists.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The scope of VA's duty to assist will depend 
on the facts and circumstances of an individual case, but 
typically the duty to assist requires VA to obtain relevant 
records from federal agencies, to make reasonable efforts to 
obtain relevant records not in the custody of federal 
agencies, and in certain circumstances, to provide a medical 
examination or obtain a medical opinion.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  

Here, the RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO has also obtained private medical records from Dr. K.O. at 
the veteran's request.  The veteran has not identified any 
medical records relevant to the claims that have not been 
associated with the claims file.  The veteran was provided 
with a VA neurological examination in October 2004, and a 
neuropsychological evaluation in November 2004, to determine 
the extent of the residuals of the veteran's in-service head 
injury.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.



Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Individual 
disabilities are assigned separate Diagnostic Codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's service medical records showed that he 
sustained an injury in January 1992 when his pickup truck was 
hit from behind by a drunk driver.  The veteran is currently 
service-connected for residuals of head injury with 
headaches, degenerative disc disease of the cervical spine 
associated with residuals of head injury with headaches, and 
post-traumatic stress disorder (PTSD) as a result of the in-
service injury.  The veteran's residuals of head injury with 
headaches is rated as 10 percent disabling pursuant to 
Diagnostic Code 8045-9304.  The veteran has alleged in 
numerous correspondences that he is entitled to a higher 
rating for this disability (see e.g., veteran's statement 
dated in November 2006).  

Diagnostic Code 8045 provides ratings for brain disease due 
to trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  
Under that code, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Id.  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
Diagnostic Codes specifically dealing with such disabilities, 
with citation of a hyphenated Diagnostic Code (e.g., 8045-
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  

Upon reviewing the medical evidence, the Board finds no basis 
for assigning a rating in excess of 10 percent under the 
currently assigned Diagnostic Code 8045-9304 because the 
evidence does not show a diagnosis of dementia.  The veteran 
was provided with a VA neuropsychological examination in 
November 2004.  In a report of that examination, dated in 
December 2004, Dr. J.K. thoroughly discussed the veteran's 
pertinent medical history, including the in-service head 
injury.  Dr. J.K. also discussed the results of 
neuropsychological and neurocognitive testing that he 
conducted.  Based upon the veteran's subjective complaints, 
pertinent medical history, and clinical examination findings, 
Dr. J.K. specifically concluded that there was no evidence of 
dementia.  The doctor stated that whatever residual 
neurocognitive deficits remained from the traumatic brain 
injury were "quite subtle."  Other medical evidence in the 
claims file, including VAMC treatment records and an October 
2004 VA neurology examination report, were entirely negative 
for findings of dementia.  Absent a finding of dementia, the 
Board has no basis for granting a rating in excess of 10 
percent for the veteran's subjective complaints (i.e. 
headaches, dizziness, insomnia, etc.) under the currently 
assigned Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2007).

The veteran asserted in a statement dated in September 2006 
that his service-connected residuals of head injury with 
headaches should be rated under a Diagnostic Code for a 
different disability, such as migraine.  According to a 
transcript of a hearing conducted at the RO in April 2007, 
the veteran alleged he experienced "migraines" two or three 
times a week.  The September 2006 statement also indicated 
that the veteran's complaints were not confined to headaches.  
In that statement, the veteran also asserted that his 
headaches were associated with neck pain and nerve damage 
that he sustained in the motor vehicle accident.  In fact, 
the veteran even indicated in a statement dated in November 
2006 that his underlying problem was the neck pain, including 
nerve damage.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593-595 (1991).  In light of this 
requirement, and the veteran's statements concerning the 
currently assigned Diagnostic Code, the Board considers the 
assignment of a rating under the Diagnostic Code applicable 
for migraine headaches.  Under that Diagnostic Code, a 30 
percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once per month.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).  The Board does not find such a rating appropriate 
here.   Service connection, however, is not in effect for 
migraine.
Based upon this medical evidence, the Board does not find the 
veteran's residuals of head injury with headaches should be 
rated analogous to migraine headaches and assigned a 30 
percent rating under Diagnostic Code 8100.  Although the 
medical evidence does tend to support the veteran's 
statements that he frequently experiences headaches, the 
evidence does not show that he has "migraine."    

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals of head injury 
with headaches causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2007).  In the instant case, to 
the extent that the veteran's service-connected residuals of 
head injury with headaches interferes with his employability, 
the currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).




ORDER

An increased rating for service-connected residuals of head 
injury with headaches, currently evaluated as 10 percent 
disabling, is denied.


REMAND

The medical evidence includes a treatment note from Dr. K.O., 
dated in February 2002, in which the doctor diagnosed 
essential hypertension, uncontrolled and symptomatic.  The 
records from Dr. K.O. included numerous blood pressure 
readings taken on multiple occasions, with the highest being 
160 over 110, as reported in a progress note dated in 
November 2002.  

According to a transcript of a hearing conducted at the RO in 
April 2007, the veteran has alleged his hypertension was due 
to service-connected headaches or PTSD.  Because it is 
plausible that one or more of his service-connected 
disabilities either caused or aggravated his hypertension, 
the veteran should be provided with a VA examination so that 
an opinion addressing this matter can be provided.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder).  On remand, the veteran should also be 
provided notice concerning the requirements for establishing 
service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA 
examination for hypertension.  The 
examiner should be asked to review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
provide an opinion concerning whether it 
is more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's service-connected residuals 
of head trauma or PTSD caused or 
aggravated his hypertension.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
hypertension should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


